  Case: 2:20-cv-02271-ALM-KAJ Doc #: 7 Filed: 06/05/20 Page: 1 of 1 PAGEID #: 60




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



CHRISTOPHER CRANE,

                        Plaintiff,

                                                         Civil Action 2:20-cv-2271
                                                         Judge Algenon L. Marbley
        v.                                               Magistrate Judge Jolson

DEBT ADVISORS OF
AMERICA, et al.,
                        Defendants.




                                                ORDER

        This case has been reported settled. Consequently, the preliminary pretrial conference set for June

10, 2020 is VACATED. A Telephonic status conference will be held on June 25, 2020, at 10:30 a.m.,

unless the dismissal entry is received prior to that time.

        IT IS SO ORDERED.



Date: June 5, 2020                                       /s/ Kimberly A. Jolson
                                                         KIMBERLY A. JOLSON
                                                         UNITED STATES MAGISTRATE JUDGE
